PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/515,093
Filing Date: 28 Mar 2017
Appellant(s): PARK et al.



__________________
Yoon S Ham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/01/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/21/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0072496 A1 to Hwang et al. (hereinafter Hwang).

(2) Response to Argument
A. The rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 103 as being unpatentable over US 2005/0072496 A1 to Hwang et al. (hereinafter Hwang).
1.  Regarding claim 1, Appellant argues that Hwang provides no motivation for one of ordinary skill in the art to select the specific alloying elements as recited in claim 1 from the large number of alloying elements as described in Hwang and to exclude the rest.
However, Hwang expressly recites a titanium alloy (para [0026]) containing a vanadium (Va) group element (para [0026]). Va group elements are limited to V, Nb and Ta (para [0028]). Nb is one of the three expressly recited Va group elements that are added to improve elastic deformation capability without compromising strength, toughness or ductility (para [0064]). Hwang expressly recites Nb as an alloy element in para [0037] and teaches that it is good when Nb is from 10 to 45 mass% (para [0065]). 
It is noted that several optional, but not required, elements in para [0075]-[0086] and [0091]-[0094] could be added for various reasons such as improving hot forging properties (para [0077]-[0078]) or to intentionally form TiB precipitates (para [0091]-
Appellant also argues that the interpretation of Hwang as adopted by the Examiner is an improper hindsight reconstruction of the feature of claim 1 from various examples of Hwang.  However, the rejection is not based on the examples of Hwang. The rejection is based on the broad teaching of Hwang.  As discussed above, Hwang provides clear guidance and motivation for selecting Nb, Zr and O to balance Young’s modulus, strength and toughness (para [0070] and [0167]).  Example 17 of Hwang does expressly recite a titanium alloy consisting of Ti, Nb, Zr and O but this example was not cited or mentioned in the rejection of claim 1.  Therefore, the rejection is not based on hindsight reconstruction from the examples of Hwang.
Therefore, Hwang does provide motivation to select the specific alloying elements as recited in claim 1 and to exclude the remaining optional elements. 

2.  Appellant argues that the elastic modulus and the tensile strength of Hwang as applied in the Office Action against the recited “tensile strength to elastic modulus ratio” of claim 1 cannot be achieved simultaneously by Hwang.
	However, Appellant admits that Hwang teaches the more preferred tensile strengths of 950 MPa or more, 1200 MPa or more and 1400 MPa or more in para [0035].  Hwang teaches these tensile strength ranges as desirable to provide high elastic deformation (para [0035]).  Appellant also admits that the reference teaches that a lower Young’s modulus, which is the elastic modulus, in the titanium alloys provides much better elastic deformation capability (para [0061]). Hwang recites a range of Young’s modulus from 85 GPa to 50 GPa in para [0061].  The recited tensile strength of 950 MPa or more overlaps and encompasses the instantly claimed range of 1000 MPa or more.  The recited range of 1400 MPa or more falls completely within the instantly claimed range. The recited Young’s modulus range of 85 GPa to 50 GPa overlaps and encompasses the instantly claimed range of 60 GPa or less.  The recited value of 50 GPa falls completely within the instantly claimed range.  The Hwang reference teaches a titanium alloy with ranges for elastic modulus and tensile strength that at least overlap the instantly claimed ranges.
Appellant further argues that even if the lowest Young’s modulus of 50 GPa and the highest tensile elastic limit strength of 1400 MPa can be combined in a single embodiment, the resulting “tensile strength to elastic modulus ratio” of 0.0280 is outside of the “0.0281 or more” range as recited in claim 1.  As discussed in the Final Office Action mailed 8/21/20, 0.0280 is so close as to constitute overlap with the lower limit of the instantly claimed range of 0.0281 or more.  However, it is noted that 1400 MPa is not the highest disclosed tensile strength.  The highest tensile strength disclosed in the broad teaching of Hwang is 1400 MPa or more in para [0035]. This range has an open upper limit. Therefore, the ratio of the tensile strength to the elastic modulus (tensile 
Appellant also argues that nowhere in Hwang does the reference suggest that the “highest tensile strength (i.e. 1400 MPa)” and the “lowest Young’s modulus (i.e. 50 GPa)” can occur simultaneously.  However, the broad teaching of the reference teaches a range for tensile strength of 950 MPa or more to 1400 MPa or more (para [0035]) and a range for Young’s modulus of 85 GPa to 50 GPa (para [0061]) and expressly recites the desirability of higher strength (para [0029] and [0035]) and lower Young’s modulus (para [0061]) to provide better elastic deformation capability (para [0035] and [0061]).  Also see para [0167] which expressly recites adding oxygen to achieve a low Young’s modulus and a high strength.  
Therefore, the reference does teach high strength and low elastic modulus (Young’s modulus) occurring simultaneously to provide good elastic deformation capability (high elasticity, para [0167]).  Good elastic deformation capability, namely high elasticity (para [0060]) is desirable for titanium alloys used in artificial bone (para [0003]).

3.  Appellant argues that Hwang describes 23 specific examples of titanium alloys, as well as the tensile strengths and Young’s modulus of these alloys, and none of the 23 alloys of Hwang achieve the recited “tensile strength to elastic modulus ratio of 0.0281 or more” of claim 1.
The examiner agrees that the examples of Hwang Table 1 do not expressly recite the instantly claimed ratio of 0.0281 or more.  However, the reference is not limited to the examples.  As discussed above in section (2)(A.)(2.), the broad teaching of the reference teaches overlapping ranges of tensile strength and overlapping ranges of elastic modulus that provide a tensile strength: elastic modulus ratio of 0.0280 or more, which overlaps the instantly claimed range. See MPEP 2144.05(I), cited above.
Appellant also argues that for titanium alloys “as the elastic modulus of metals decreases, the strength thereof also decreases” and argues that the opposite must also be true, that in titanium alloys, increase in the elastic modulus is accompanied by increase in the tensile strength.  Appellant points to the examples in Hwang Table 1 to support this argument stating that “The above Appellant’s assertions are confirmed by each and every example described in Table 1 of Hwang”.  However, as discussed above, the reference is not limited to the examples.  It is also noted that only 2 of the 23 examples are titanium alloys containing Ti, Nb and Zr without additional elements (Examples 17 and C4) and Example C4 does not support Appellant’s assertion.  Note that Example C4 has a low tensile strength (994 MPa) and high Young’s modulus (81 GPa).  Therefore, Appellant’s assertion that as elastic modulus decreases, tensile strength always decreases and that an increase in elastic modulus is always accompanied by an increase in tensile strength is not shown in every example in Table 1 of Hwang.  Example C4 contradicts this assertion.  

Appellant also states that the alloys of Hwang that have ratios above 0.020 include additional elements such as Ta and V.  One of ordinary skill in the art would expect titanium alloys with different compositions to have different properties.  This is expected in the art.  However, as previously stated, the reference is not limited to the examples.
Although the reference is not limited to the examples, it is noted that Example C4, has a low tensile strength (below 1200 MPa) and high elastic modulus (above 80 GPa).  Therefore, Appellant has not provided sufficient evidence that an increase in elastic modulus always accompanies an increase in tensile strength, that a decrease in elastic modulus always accompanies a decrease in tensile strength or that a higher strength and lower elastic modulus cannot occur simultaneously. Hwang teaches achieving a low elastic modulus and a high strength simultaneously by adding oxygen (para [0167]). The broad teaching of the Hwang provides a tensile strength to elastic modulus ratio of 0.0112 or more to 0.0280 or more and therefore overlaps the instantly claimed range of 0.0281 or more.  See MPEP 2144.05(I), cited above.  

4.  Appellant states that the composition of alloy and the high tensile strength to elastic modulus ratio values of claim 1 have desirable effects. 
Appellant states that the features of claim 1 have desirable effects in orthopedic or orthodontic uses.  Although these statements of intended use are not claim limitations, note that the reference teaches that the Hwang titanium alloy has good strength, anti-corrosiveness and good elasticity for products adaptable to living bodies such as artificial bones (para [0003]).  One of ordinary skill in the art would understand that artificial bones would have orthopedic uses.  
Appellant argues that the titanium alloy of claim 1 does not include alloying elements that are harmful to the human body such as Al, V, Ni, Sn or Ta.  As discussed above, the Hwang alloys do not require any of these elements.  Para [0003] expressly recites using the alloy for products adaptable to living bodies, such as artificial bone.  It would therefore be obvious to one of ordinary skill in the art to exclude toxic elements that are harmful to the human body when making a titanium alloy for artificial bones in living bodies (para [0003]).
Appellant further argues that the high tensile strength to elastic modulus ratio translates into high elasticity, which matches the elasticity of bones, which would reduce/eliminate the stress shielding phenomenon of bones caused by over-stiff prosthetic pieces. Note that Hwang teaches that when titanium alloy of high 
elasticity is used for artificial bone, the artificial bone has elasticity 
close to that of human bone so that it is good in terms of the adaptability to 
living bodies (para [0003]).  Therefore, one of ordinary skill in the art would expect an artificial bone comprising the Hwang titanium alloy, having elasticity close to human 
Therefore, the overlapping Hwang alloy composition that has an overlapping tensile strength to elastic modulus ratio also has desirable effects. 

5. Claims 2, 4 and 5 ultimately depend from claim 1. 
For the reasons above, it is believed that the rejections over Hwang should be sustained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734        
                                                                                                                                                                                                /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.